Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 7, claim recites “at least partially based on an absolute peak intensity CV of a scattering peak of 0.5% ethanol solution at 880 cm-1 is less than or equal to 5%, and a Raman shift fluctuation range is less than or equal to 2 cm”
However, it is not clear with following reasons. 
First, it is not clear what the CV indicates.
Second, it is not clear whether the indicated ethanol solution is including the cell or not. 
Third, it is not clear what the applicant try to indicate 5% of what object. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret CV as coefficient of variation and 5% of the cell culture solution. 
Correct indication of the limitations and proper amendment are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 103940801 filed in IDS the captured translation obtained from Espacenet has been used for the citation purposes, hereinafter Xu) and in view of Zengler et al. (US 20160376627 hereinafter Zengler). 
As to claim 1, Xu teaches a method of assessing quality of a cell culture medium based on Raman spectroscopic measurement (summary), the method comprising: (1) obtaining the cell culture medium that is cell cultured for a period of time; 
(2) measuring an original Raman spectral signal of metabolites in the cell culture medium obtained in step (1) using Raman spectroscopy; 

    PNG
    media_image1.png
    199
    969
    media_image1.png
    Greyscale

(3) performing data signal processing on the qualified original Raman spectral signal obtained in step (2) to obtain an analyzable signal; and 

    PNG
    media_image2.png
    109
    964
    media_image2.png
    Greyscale

(4) performing statistical analysis on the analyzable signal obtained in step (3) to obtain a signal, modeling the signal, classifying the signal by a support vector machine, and distinguishing normal and abnormal cell (mutant) culture medium spectral signals to obtain a quality result of the cell culture medium.

    PNG
    media_image3.png
    59
    1061
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    170
    1054
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    58
    1042
    media_image5.png
    Greyscale

While, Xu does not explicitly disclose determining whether the original Raman spectral signal is qualified, proceeding to step (3) if yes; otherwise, repeatedly performing the Raman spectroscopic measurement on the cell culture medium, it is obvious that one of ordinary skill in the art would try until they obtain qualified Raman spectral signal otherwise they would not further proceed Raman spectrum analysis of the sample.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was recognized that one of ordinary skill in the art would have determined whether the original Raman spectral signal is qualified, proceeding to step (3) if yes; otherwise, repeatedly performing the Raman spectroscopic measurement on the cell culture medium for the benefit of obtaining reasonable and meaningful measurements from a Raman spectroscopic system. 
Still lacking the limitation such as differential statistical analysis. 
Zengler teaches differential statistical analysis ([0015] second from the last sentence) on Single Cell Raman Spectrum ([0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu by having differential statistical analysis for the benefit including effectiveness for determining significant difference between mildly abnormal to abnormal cells.  
As to claim 6, Xu when modified by Zengler teaches the method of claim 1.
Xu further teaches the period of time in step (1) is in a ranges from 3 days to 4 days.

    PNG
    media_image6.png
    80
    1034
    media_image6.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 103940801 filed in IDS hereinafter Xu, the captured translation has been used for the citation purposes) in view of Zengler and in further view of Dalton et al. (US 20080033658 hereinafter Dalton). 
As to claim 2, Xu when modified by Zengler teaches the method of claim 1. 
However, Xu does not explicitly disclose the cell culture medium obtained in step (1) is 7 microliter.
Dalton teaches the cell culture medium obtained in step (1) is as small as 0.5 microliter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu by having cell culture medium obtained in step (1) being 7 micoliter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 103940801 filed in IDS hereinafter Xu, the captured translation has been used for the citation purposes) in view of Zengler and in further view of Dalton and Wu et al. (US 20140106469 hereinafter Wu). 
As to claim 3, Xu when modified by Zengler and Dalton teaches the method of claim 2 and wherein the 7 microliter of the cell culture medium. 
However, Xu does not explicitly disclose the sample being placed in a micro-volume cuvette.
Wu teaches the sample being placed in a micro-volume cuvette ([0125]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Xu by having the sample being placed in a micro-volume cuvette for the benefit including using optimally sized container for the small volume which will minimally interact with the Raman spectroscopy. 
Allowable Subject Matter
Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claim 4, none of the prior art alone or in combination disclose or teach of the micro-volume cuvette comprises a hemispherical reflector or a reflector group including a hemispherical reflector and a cylindrical reflector, the hemispherical reflector and the reflector group have highly reflective mirror surfaces.
As to claim 8, none of the prior art alone or in combination disclose or teach of the performing data signal processing on the obtained original Raman spectral signal in step (3) comprises: 1) performing data correction on the obtained original Raman spectral signal, using a least squares algorithm to find a best function match of a data by minimizing a sum of squares of errors, wherein the best function match achieves the data correction by minimizing a sum of squares of a distance between a sampling point and a fitting curve; 2) removing a fluorescence signal background from the signal after the data correction including,; a. accurately determining a peak position by using a continuous wavelet mode matching method taking Mexican hat wavelet as a generating function; b. determining an initial position of the peak by continuing to use a continuous wavelet derivation method taking Haar wavelet as a generating function; and c. fitting a smooth adjustable background by using a penalty least square method; and 3) performing homogenization treatment on the signal after removing the fluorescence signal background, based on Stouffer's Z-score algorithm to obtain the analyzable signal. 
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
As to claim 7, none of the prior art alone or in combination disclose or teach of determining whether the original Raman spectral signal is qualified in step (2) is- at least partially based on an absolute peak intensity CV of a scattering peak of 0.5% ethanol solution at 880 cm-1 is less than or equal to 5%, and a Raman shift fluctuation range is less than or equal to 2 cm.
Claim 5 has been indicated as allowable based upon its dependency on the claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886